 Case 1:18-cv-05742-ODE Document 1 Filed 12/14/18 Page 1 of 21




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

6420 ROSWELL RD., INC.            *
d/b/a Flashers,                   *
                                  *
       Plaintiff,                 *
                                  *
-vs-                              *     CIVIL ACTION FILE
                                  *
CITY OF SANDY SPRINGS,            *     NO.
GEORGIA, and DOUGLAS A.           *
BROWN, in his individual          *
capacity only,                    *
                                  *
       Defendants.                *

                      COMPLAINT FOR DAMAGES

                          NATURE OF CASE

                                 1.

       Using its building and fire safety ordinances as a

pretext, the City of Sandy Springs, through its fire marshal

and others, searched and closed Flashers without meaningful

notice or an opportunity to be meaningfully heard.          The

City’s feat was possible in part because the ordinances lack

procedural safeguards to prevent indefinite closures.            This

systemic shortcoming is especially troublesome here, where

the ordinances were applied because of a distaste for erotic

messages offered by a nude dance establishment located on a

high-profile corridor of the City.       Flashers seeks damages
 Case 1:18-cv-05742-ODE Document 1 Filed 12/14/18 Page 2 of 21




for claims arising under the First, Fourth and Fourteenth

Amendments to the federal Constitution.

                              PARTIES

                                 2.

     Plaintiff 6420 ROSWELL RD., INC. (“Flashers”) is a

corporation organized and existing under the laws of the

State of Georgia which owns and operates an establishment

offering nude dance entertainment at 6420 Roswell Road,

Atlanta, Fulton County, Georgia 30339.

                                 3.

     Defendant CITY OF SANDY SPRINGS (“the City”) is a

political subdivision of the State of Georgia which has the

capacity to sue and to be sued.

                                 4.

     Defendant DOUGLAS A. BROWN (“Brown”) is a Division

Commander of the Fire Marshall’s Office for the City of

Sandy Springs Fire Department at all times relevant to the

allegations of this complaint.        Brown acted at all times

with final policy-making authority for the City on matters

relating to closures of businesses based on fire safety code

conditions.   Brown is sued in his individual capacity, and

he is subject to the jurisdiction of this Court.
 Case 1:18-cv-05742-ODE Document 1 Filed 12/14/18 Page 3 of 21




                               VENUE

                                 5.

     All acts or omissions alleged in this complaint have

occurred, or likely will occur, in the Northern District of

Georgia and therefore venue is properly within this district

under 28 U.S.C. § 1391(b).

                           JURISDICTION

                                 6.

     Jurisdiction for this suit is conferred in part by 42

U.S.C. § 1983, which provides in part:

     Every person who, under color of any statute,
     ordinance, regulation, custom or usage, of any
     State or Territory, or the District of Columbia,
     subjects, or causes to be subjected, any citizen
     of the United States or other person within the
     jurisdiction thereof to the deprivation of any
     rights, privileges, or immunities secured by the
     Constitution and laws, shall be liable to the
     party injured in an action at law, suit in equity,
     or other proper proceeding for redress.

                                 7.

     Attorney’s fees are authorized by 42 U.S.C. § 1988.

                                 8.

     Under 28 U.S.C. §§ 1331 and 1343(a)(3)&(4), the Court

can entertain an action to redress a deprivation of rights

guaranteed by the United States Constitution, and the Court

has jurisdiction under 28 U.S.C. § 1367 to hear an action to

redress a deprivation of rights guaranteed by the laws and
 Case 1:18-cv-05742-ODE Document 1 Filed 12/14/18 Page 4 of 21




the Constitution of the State of Georgia.

                                 9.

     By letter dated June 2, 2017, Flashers perfected an

ante litem notice of its claims (detailed in this complaint)

to the City of Sandy Springs. See O.C.G.A. § 36-33-5(b).

                               FACTS

                                10.

     Flashers owns and operated a “gentlemen’s club” or

cabaret which, at the time, featured live-nude exotic dance

performances in the City of Sandy Springs.

                                11.

     Exotic dance performances communicate a specific

message of eroticism which includes both an intellectual

component and an emotive component emphasizing sensuality,

passion and excitement.

                                12.

     The City objected to the message communicated by

Flashers as well as by other gentlemen’s clubs and sexually

oriented businesses operating within the City.

               Flashers’s history with the City

                                13.

     Flashers opened in 1990 and operated as an adult

entertainment establishment serving alcoholic beverages in

unincorporated Fulton County.
 Case 1:18-cv-05742-ODE Document 1 Filed 12/14/18 Page 5 of 21




                                14.

     On December 1, 2005, the City of Sandy Springs was

incorporated as a municipal corporation and Flashers became

subject to the City’s jurisdiction.       See 2005 Ga. Laws 35.

That day the City turned its attention to adopting adult

entertainment and alcoholic beverage licensing laws.

                                15.

     On September 6, 2018, Flashers closed its doors after

its challenges to the City’s adult entertainment ordinances

failed.

              The City’s fire safety regulations

                                16.

     The City regulates “Fire Prevention and Protection”

under Chapter 22 of its Code of Ordinances.        Under that

chapter, the City has adopted the “International Fire Code,

referenced in O.C.G.A. § 8-2-20(9)(B), as adopted and

amended from time to time by the department of community

affairs, for the purpose of establishing rules and

regulations for the alteration and repair of existing

buildings and other similar work in the city....”         City Code

§ 22-26(a)(1).

                                17.

     Because the City has adopted the International Fire

Code (“IFC”), it maintains a “current copy” of that code “on
 Case 1:18-cv-05742-ODE Document 1 Filed 12/14/18 Page 6 of 21




file in the office of the city clerk, where it [is]

available for public inspection.” City Code § 22-26(a)(1).

                                18.

     Violations of the IFC are covered under Chapter 1, Part

1, Section 109:

     It shall be unlawful for a person, firm or
     corporation to erect, construct, alter, repair,
     remove, demolish or utilize a building, occupancy,
     premises or system regulated by this code, or
     cause same to be done, in conflict with or in
     violation of any of the provisions of this code.

IFC § 109.1 (Unlawful acts).

                                19.

     Also under that section of the IFC:

     In addition to the imposition of the penalties
     herein described, the fire code official is
     authorized to institute appropriate action to
     prevent unlawful construction or to restrain,
     correct or abate a violation; or to prevent
     illegal occupancy of a structure or premises; or
     to stop an illegal act, conduct or business or
     occupancy of a structure on or about any premises.

IFC § 109.4.1 (Abatement of violation).

                                20.

     Unsafe buildings are covered under Chapter 1, Part 1,

Section 110 of the IFC:

     If during the inspection of a premises, a building
     or structure, or any building system, in whole or
     in part, constitutes a clear and inimical threat
     to human life, safety or health, the fire code
     official shall issue such notice or orders to
     remove or remedy the conditions as shall be deemed
     necessary in accordance with this section, and
 Case 1:18-cv-05742-ODE Document 1 Filed 12/14/18 Page 7 of 21




     shall refer the building to the building
     department for any repairs, alterations,
     remodeling, removing or demolition required.

IFC § 110.1 (General).

                                21.

     The IFC describes unsafe conditions as follows:

     Structures or existing equipment that are or
     hereafter become unsafe or deficient because of
     inadequate means of egress or which constitute a
     fire hazard, or are otherwise dangerous to human
     life or the public welfare, or which involve
     illegal or improper occupancy or inadequate
     maintenance, shall be deemed an unsafe condition
     ....

IFC § 110.1.1 (Unsafe conditions).

                                22.

     Under the IFC, a fire code official can order the

immediate evacuation of “any occupied building deemed unsafe

where such building has hazardous conditions that present

imminent danger to building occupants.        Persons so notified

shall immediately leave the structure or premises and shall

not enter or re-enter until authorized to do so by the fire

code official....”    IFC § 110.2 (Evacuation).

                                23.

     Under the IFC, where the fire code official has deemed

the premises unsafe, the “owner, the owner’s authorized

agent, operator or occupant of a building or premises deemed

unsafe by the fire code official shall abate or cause to be
 Case 1:18-cv-05742-ODE Document 1 Filed 12/14/18 Page 8 of 21




abated or corrected such unsafe conditions either by repair,

rehabilitation, demolition or other approved corrective

action.”   IFC § 110.4 (Abatement).

                                24.

     The IFC establishes a “board of appeals” to hear and

decide appeals of “orders, decisions or determinations made

by the fire code official relative to the application and

interpretation” of the code.      Chapter 1, Part 1, Section

108, § 108.1 (Board of appeals established).         This board of

appeals “shall consist of members who are qualified by

experience and training to pass on matters pertaining to

hazards of fire, explosions, hazardous conditions or fire

protection systems, and are not employees of the

jurisdiction.”    IFC § 108.3 (Qualifications).

                                25.

     The City has created a Board of Appeals, which, among

other functions, hears appeals from any person aggrieved by

an action of the fire chief or any other city official or

employee of the city fire department.       See City Code §§ 2-

245 & 22-27(a).

                                26.

     The Board of Appeals makes its own rules of procedure,

and it determines when it will hold its meetings.         See City

Code § 2-250(a).    Typically the Board of Appeals convenes
 Case 1:18-cv-05742-ODE Document 1 Filed 12/14/18 Page 9 of 21




once a month.

                                27.

     Upon information and belief, the members of the City’s

Board of Appeals do not meet the qualifications set out by

the IFC.

                                28.

     Upon information and belief, the City has not

legislatively adopted the National Fire Protection

Association Life Safety Code 101 (NFPA 101).

                             The raids

                                29.

     In the fall of 2016, the City, through its policymakers

(including Fire Marshal Brown), began planning to raid all

three establishments within its borders that offer live nude

dance entertainment:     Flashers, Mardi Gras, and the Doll

House f/k/a Maxim Cabaret.

                                30.

     In what the City would call “administrative

inspections,” city officials would stop all activity in the

clubs (turn off the music, turn on the house lights, stop

dance performances, and check identification), and segregate

patrons from dancers and employees.       During this

“inspection,” the people patronizing or working at the clubs

would not be permitted to enter or leave the premises.
Case 1:18-cv-05742-ODE Document 1 Filed 12/14/18 Page 10 of 21




                                31.

     On December 14, 2016, representatives of the Sandy

Springs Fire Marshal’s Office participated in a raid at

Flashers along with numerous City employees, including a

number of police officers and code enforcement officials.

                                32.

     Before carrying out the raid, the City notified at

least one local television news station (WSB-TV), allowing a

reporter to ride along and cover the raid as it was

occurring.

                                33.

     At Fire Marshal Brown’s direction, the City’s fire

safety officials looked for any conceivable violations of

City ordinances or even state law at Flashers.

                                34.

     On this night, none of the city officials had a warrant

to search Flashers’s property or to arrest Flashers’s

dancers or employees.

               The Fire Marshal closes Flashers

                                35.

     On December 19, five days after the Fire Marshal’s

Office performed the inspection, Fire Marshal Brown ordered

Flashers to shut down and cease operations and then provided

Flashers with a Field Inspection Report (the “Report”)
Case 1:18-cv-05742-ODE Document 1 Filed 12/14/18 Page 11 of 21




detailing alleged City code violations.

                                36.

     In the Report, Fire Marshal Brown identified alleged

violations and marked with asterisks those which he deemed

“must be corrected immediately,” and he stated that “due to

the seriousness of those violations,” Flashers “is declared

unsafe and is ordered to be closed to [sic] business.”           This

report also stated, “Upon correction of the noted fire and

life safety code violations and a follow-up inspection by

local authorities to ensure compliance, the business will be

cleared by the Sandy Springs Fire Marshal’s Office to re-

open.”

                                37.

     After receiving the Report on December 19, Flashers

hired a licensed electrician to review and correct the items

marked with asterisks.

                                38.

     On December 23, Fire Marshal Brown, accompanied by a

private (non-city employee) electrician, visited Flashers to

ensure compliance with Report’s closure order.        After

another inspection, Brown informed Flashers that it had

repaired all of the Report’s items marked with asterisks.

                                39.

     On that day, however, Brown stated that all of the
Case 1:18-cv-05742-ODE Document 1 Filed 12/14/18 Page 12 of 21




repairs or corrections performed by the licensed electrician

were done without a permit and thus his closure order would

continue indefinitely.    Brown then told Flashers that he had

discovered new violations during this follow-up inspection,

and he stated that Flashers would receive a written list of

the new alleged violations.

                                40.

     After Brown’s December 23 inspection, Flashers hired

another licensed electrician who, on December 26, confirmed

that all of the repairs made by the first electrician were

sufficient and that none of those repairs required

permitting by the City.

                                41.

     Despite that Flashers had repaired or corrected all

items in the Report marked with asterisks as of December 23,

the City (through the Fire Marshal) ordered that Flashers

remain closed.

                                42.

     Following the December 23 inspection, Flashers

repeatedly requested that the City or Fire Marshal Brown

produce a written list of the so-called new violations that

were keeping Flashers closed, but the defendants failed to

provide one.
Case 1:18-cv-05742-ODE Document 1 Filed 12/14/18 Page 13 of 21




                                43.

     On December 27, Flashers’s electrician applied for

permits for past and future repairs at Flashers.         The City

denied these permits without explanation.

                                44.

     While Flashers was closed, it was prevented from

offering First Amendment-protected entertainment, and it

suffered economic damages, including lost profits and loss

of goodwill.

                                45.

     Neither the City nor Fire Marshal Brown produced a

complete list of violations as promised by Fire Marshal

Brown (see ¶ 39).

                                46.

     On December 29, 2016, Flashers sued the City and

certain individuals seeking a temporary restraining order

requiring those defendants to withdraw the shutdown order

prohibiting Flashers from operating its business.         [See 6420

Roswell Rd., Inc. v. City of Sandy Springs, et al., No.

2016-cv-284200 (Fulton County Sup. Ct. filed Dec. 29,

2016).]   On December 30, the Superior Court held a hearing

on Flashers’s TRO motion and granted the motion by ordering

the City to lift its shutdown order and noting “that all

items marked with asterisks have been completed and the
Case 1:18-cv-05742-ODE Document 1 Filed 12/14/18 Page 14 of 21




items that were not marked with asterisks have also been

inspected and are determined by the electrical inspector to

be satisfactory and not in violation of any code.”         Flashers

was able to open later that night.

                                47.

     Flashers dismissed its state court action without

prejudice on November 22, 2017.

                                48.

     Upon information and belief, the City has never before

summarily closed a business based on alleged violations of

its building or fire safety ordinances, as it did here.

                                49.

     Although the City had inspected Flashers on many

occasions (i.e., building, fire, police) over the years, the

City has never found a single condition or item that it

considered dangerous to human life.

                                50.

     Normally, when the City inspects a business and

determines there are minor items that need repair, the City

provides the business notice of the items and a reasonable

time within which the business may correct those items,

while remaining open.

                                51.

     The City’s closure order (and continued orders to
Case 1:18-cv-05742-ODE Document 1 Filed 12/14/18 Page 15 of 21




remain closed) was not based on an actual emergency or

exigent threat to the health, safety and welfare of the

community, but instead was pretextual in nature and intended

to harass or harm Flashers.

                                52.

     The City’s failure to provide either a pre-deprivation

notice or an opportunity to be heard, or at least an

immediate hearing following a deprivation based on exigent

circumstances, violated Flashers’s due process and free

speech rights.

                                53.

     Flashers exhausted whatever administrative remedies

were available to it or, to the extent that any such

remedies were not exhausted, those remedies would have been

futile for Flashers to pursue.

                             Count 1

      42 U.S.C. § 1983: Due Process Clause violations

                        (All defendants)

                                54.

     Flashers realleges each fact set forth in paragraphs 1

through 53 of this complaint and incorporates them here by

reference.

                                55.

     The actions of the defendants deprived Flashers of
Case 1:18-cv-05742-ODE Document 1 Filed 12/14/18 Page 16 of 21




property rights and liberty interests protected by the Due

Process Clause of the Fourteenth Amendment to the United

States Constitution, in that, inter alia:

     (a)   The City’s ordinances give Fire Marshal Brown the

           unfettered discretion to conduct unreasonable

           inspections and to issue unreasonable emergency

           closure orders (such as those based on the Life

           Safety Code, which the City has not legislatively

           adopted) without any meaningful substantive

           standards to guide that discretion and without

           necessary procedural safeguards to prevent an

           erroneous deprivation, and any post-deprivation

           remedy offered by the City’s ordinances (or the

           State) will not adequately cure the erroneous

           deprivation;

     (b)   The “night inspection” conducted on December 14

           was pretextual and was undertaken with no reason

           to believe that Flashers was in violation of the

           IFC in a way that posed a serious threat to human

           life.   The problems discovered were either minor

           or technical in nature (for example, a failure to

           obtain a permit for construction which is

           otherwise code-compliant); and

     (c)   The City refused to issue a routine work permit
Case 1:18-cv-05742-ODE Document 1 Filed 12/14/18 Page 17 of 21




             which Flashers needed to address the violations

             alleged by the City, and the City refused or

             failed to provide the ‘new’ list of alleged

             violations so that Flashers could review and, if

             necessary correct those items in order to re-open.

                             Count 2

      42 U.S.C. § 1983: Free Speech Clause violations

                         (All defendants)

                                56.

     Flashers realleges each fact set forth in paragraphs 1

through 53 of this complaint and incorporates them here by

reference.

                                57.

     The actions of the defendants have deprived Flashers of

property rights, liberty interests, and freedom of

expression, protected by the Free Speech Clause of the First

and Fourteenth Amendments to the federal Constitution, in

that, inter alia:

     (a)     The City’s ordinances are unconstitutional as

             applied to Flashers because they allowed the

             defendants to impose a prior restraint on speech

             using unfettered discretion under a scheme which:

             (i) does not require the City’s Board of Appeals

             to hold an immediate post-deprivation hearing;
Case 1:18-cv-05742-ODE Document 1 Filed 12/14/18 Page 18 of 21




             (ii) Brown’s discretion here was intentionally

             abused with the purpose and effect of depriving

             Flashers of its First Amendment rights;

     (b)     The timing and conduct of the “night inspection”

             was purposely calculated to scare away Flashers’s

             performers and patrons so that Flashers was

             unable, or severely crippled in trying, to reopen

             its business after repairs were made; and

     (c)     Reliance on IFC and NFPA (Live Safety Code)

             provisions as bases for the defendants’ emergency

             closure order was pretextual. The defendants knew

             that there were no serious code violations at

             Flashers, and they knew that Flashers did not pose

             an immediate threat to the health, safety or

             welfare of the community.

                             Count 3

           42 U.S.C. § 1983: Fourth Amendment violation

                         (All defendants)

                                58.

     Flashers realleges each fact set forth in paragraphs 1

through 53 of this complaint and incorporates them here by

reference.

                                59.

     The defendants’ search of the premises exceeded the
Case 1:18-cv-05742-ODE Document 1 Filed 12/14/18 Page 19 of 21




narrow scope allowed by the administrative search exception

to the Warrant Clause of the Fourth Amendment.

                                60.

     The defendants violated the Fourth Amendment when they

entered, remained and searched the premises of Flashers

without a search warrant, consent, or exigent circumstances

justifying their unlawful intrusion upon the premises.

                                61.

     Flashers is entitled to an award of economic damages,

including lost profits and loss of commercial opportunities,

for the defendants’ unlawful intrusion upon the premises.

                             Count 4

                            Negligence

                    (City of Sandy Springs)

                                62.

     Flashers realleges each fact set forth in paragraphs 1

through 53 of this complaint and incorporates them here by

reference.

                                52.

     Flashers timely delivered to the City ante litem

notice.

                                54.

     The City of Sandy Springs has purchased liability

insurance that provides coverage and indemnification for
Case 1:18-cv-05742-ODE Document 1 Filed 12/14/18 Page 20 of 21




liability arising from the operations of the City’s police

and fire departments and the conduct of the city officers

employed by the City.    That policy was in effect at all

times relevant to this complaint.

                                55.

     The purchase of liability insurance constitutes a

limited waiver of sovereign immunity by the City of Sandy

Springs.

                                56.

     The City declined to settle the potential lawsuit.

                                57.

     During the course of his employment and while

fulfilling his official duties, Fire Marshall Brown failed

to competently investigate Flashers premises which resulted

in a prolonged closure of the business.

                                58.

     The City is liable for the intentional and negligent

actions of Fire Marshall Brown (and others) under the

doctrine of respondeat superior for violations of State law.

Under that doctrine, the City is not entitled to present a

defense of official immunity.



     WHEREFORE, Flashers prays:

     (a)   That as to Counts 1, 2, 3 and 4 of this Complaint,
Case 1:18-cv-05742-ODE Document 1 Filed 12/14/18 Page 21 of 21




          the Court grant compensatory (and, where

          applicable, punitive) damages;

    (b)   That it have a trial by jury on all issues so

          triable;

    (c)   That the Court award Flashers its reasonable costs

          and attorney’s fees as authorized by 42 U.S.C. §

          1988; and

    (d)   That the Flashers be granted such other and

          further relief as the Court deems just and proper.


                            Respectfully submitted,


                            BY: /s/ Cary S. Wiggins
                            Cary S. Wiggins
                            Ga. Bar No. 757657

Suite 401
260 Peachtree Street, NW
Atlanta, Georgia 30303
Telephone: (404) 659-2880
Facsimile: (404) 659-3274
www.wigginslawgroup.com
